
	

113 HR 1807 IH: The Residential Energy and Economic Savings Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1807
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Ms. Matsui (for
			 herself, Mr. Blumenauer, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To establish a grant program to assist retail power
		  providers with the establishment and operation of energy conservation programs
		  using targeted residential tree-planting, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Residential Energy and Economic
			 Savings Act or the TREES Act.
		2.FindingsThe Congress finds that—
			(1)the utility sector
			 is the largest single source of greenhouse gas emissions in the United States
			 today, producing approximately one-third of the country’s emissions;
			(2)heating and
			 cooling homes accounts for nearly 60 percent of residential electricity usage
			 in the United States;
			(3)shade trees
			 planted in strategic locations can reduce residential cooling costs by as much
			 as 30 percent;
			(4)strategically
			 planted shade trees can provide significant carbon benefits both directly
			 (sequestration by the growing tree) and indirectly (reductions in carbon
			 emissions from electricity conservation);
			(5)trees can reduce
			 the rate and magnitude of stormwater runoff and improve surface water
			 quality;
			(6)trees reduce
			 topsoil erosion, prevent harmful land pollutants contained in soil from getting
			 into our waterways, slow down water run-off, and ensure that our groundwater
			 supplies are continually being replenished; and
			(7)trees
			 strategically placed on or near residential property can increase a home’s
			 property value.
			3.DefinitionsAs used in this Act:
			(1)The term
			 nonprofit tree-planting organization means any organization
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C.
			 501(c)(3)), that is exempt from taxation under section 501(a) of such Code (26
			 U.S.C. 501(a)), which exists, in whole or in part, to—
				(A)expand urban and
			 residential tree cover;
				(B)distribute young
			 trees for planting;
				(C)increase awareness
			 of the environmental and energy-related benefits of trees;
				(D)educate the public
			 about proper tree planting, care, and maintenance strategies; or
				(E)carry out any
			 combination of the foregoing activities.
				(2)The term
			 retail power provider means any entity authorized under applicable
			 State or Federal law to generate, distribute, or provide retail electricity,
			 natural gas, or fuel oil service.
			(3)The term
			 Secretary means the Secretary of Energy.
			(4)The term State means each of
			 the several States, the District of Columbia, and each commonwealth, territory,
			 or possession of the United States.
			(5)The term
			 tree-siting guidelines means a comprehensive list of science-based
			 measurements outlining the species and minimum distance required between trees
			 planted pursuant to this Act, in addition to the minimum required distance to
			 be maintained between such trees and—
				(A)building
			 foundations;
				(B)air conditioning
			 units;
				(C)driveways and
			 walkways;
				(D)property
			 fences;
				(E)preexisting
			 utility infrastructure;
				(F)septic
			 systems;
				(G)swimming pools;
			 and
				(H)other
			 infrastructure as determined appropriate.
				4.PurposeThe purpose of this Act is to assist retail
			 power providers with the establishment and operation of targeted residential
			 tree-planting programs, for the following purposes:
			(1)Reducing the
			 peak-load demand for electricity in residential areas during the summer months
			 through direct shading of residential buildings provided by strategically
			 planted trees.
			(2)Reducing
			 wintertime demand for energy in residential areas by blocking cold winds from
			 reaching homes, which lowers interior temperatures and drives heating
			 demand.
			(3)Protecting air
			 quality and public health by removing harmful pollution from the air.
			(4)Utilizing the
			 natural photosynthetic and transpiration process of trees to lower ambient
			 temperatures and absorb carbon dioxide, thus mitigating the effects of climate
			 change.
			(5)Lowering electric
			 bills for residential ratepayers by limiting electricity consumption without
			 reducing benefits.
			(6)Relieving
			 financial and demand pressure on retail power providers that stems from large
			 peak-load energy demand.
			(7)Protecting water
			 quality and public health by reducing stormwater runoff and keeping harmful
			 pollutants from entering waterways.
			(8)Promoting
			 community education, involvement, and stewardship of much-needed tree canopy
			 coverage in residential communities.
			5.General
			 authority
			(a)AuthorityThe Secretary may establish a grant program
			 to provide financial, technical, and related assistance to retail power
			 providers to support the establishment of new, or continued operation of
			 existing, targeted residential tree-planting programs.
			(b)Public
			 recognition initiativeIn
			 addition to the authority provided under subsection (a), the Secretary may also
			 create a national public recognition initiative to encourage participation in
			 tree-planting programs by retail power providers.
			(c)CooperationIn carrying out the grant program
			 established pursuant to subsection (a), the Secretary may cooperate with, and
			 provide financial, technical, and related assistance for such cooperation to,
			 State foresters or equivalent State officials.
			(d)Requirements for
			 qualified tree-Planting programsIn order to qualify for
			 assistance under this Act, a retail power provider shall, in accordance with
			 this Act, establish and operate, or continue operating, a tree-planting program
			 that meets each of the following requirements:
				(1)The program shall
			 provide free or discounted shade-providing or wind-reducing trees to
			 residential consumers interested in lowering their home energy costs.
				(2)The program shall optimize the
			 electricity-consumption reduction benefit of each tree by planting in strategic
			 locations around a given residence.
				(3)The program shall either—
					(A)provide maximum
			 amounts of shade during summer intervals when residences are exposed to the
			 most sun intensity; or
					(B)provide maximum
			 amounts of wind protection during fall and winter intervals when residences are
			 exposed to the most wind intensity.
					(4)The program shall use the best available
			 science to create and utilize tree-siting guidelines which dictate where the
			 optimum tree species are best planted in locations that ensure adequate root
			 development and that achieve maximum reductions in consumer energy demand while
			 causing the least disruption to public infrastructure, considering overhead and
			 underground facilities.
				(5)The program shall
			 provide tree recipients with tree planting and tree care instruction and
			 education prior to or in conjunction with delivery of free or discounted
			 trees.
				(6)The program shall receive certification
			 from the Secretary that it is designed to achieve the goals set forth in
			 paragraphs (1) through (5). In designating criteria for such certification, the
			 Secretary shall collaborate with the Forest Service’s Urban and Community
			 Forestry Program to ensure that certification requirements are consistent with
			 such goals.
				(e)New program
			 funding shareThe Secretary shall ensure that no less than 30
			 percent of the funds made available under this Act are distributed to retail
			 power providers which—
				(1)have not
			 previously established or operated qualified tree-planting programs; or
				(2)are operating
			 qualified tree-planting programs which were established no more than three
			 years prior to the date of enactment of this Act.
				6.Agreements
			 between retail power providers and nonprofit tree-planting
			 organizations
			(a)Grant
			 authorizationIn providing
			 assistance under this Act, the Secretary is authorized to award grants only to
			 retail power providers that have entered into binding legal agreements with
			 nonprofit tree-planting organizations.
			(b)Conditions of
			 agreementAn agreement
			 between a retail power provider and a nonprofit tree-planting organization
			 under subsection (a) shall set forth conditions under which such nonprofit
			 tree-planting organization shall carry out a targeted residential tree-planting
			 program. Such conditions—
				(1)shall require the
			 organization to participate in a local technical advisory committee in
			 accordance with section 7; and
				(2)may require the
			 organization to—
					(A)coordinate
			 volunteer recruitment to assist with the physical act of planting trees in
			 residential locations;
					(B)undertake public
			 awareness campaigns to educate local residents about the benefits, cost
			 savings, and availability of free shade trees;
					(C)establish
			 education and information campaigns to encourage recipients to maintain their
			 shade trees over the long term;
					(D)serve as the point
			 of contact for existing and potential residential participants who have
			 questions or concerns regarding the tree-planting program;
					(E)require tree
			 recipients to sign agreements committing to voluntary stewardship and care of
			 provided trees;
					(F)monitor and report
			 on the survival, growth, overall health, and estimated energy savings of
			 provided trees up until the end of their establishment period which shall be no
			 less than five years; and
					(G)ensure that trees
			 planted near existing power lines will not interfere with energized electricity
			 distribution lines when mature, and that no new trees will be planted under or
			 adjacent to high-voltage electric transmission lines without prior consultation
			 with the applicable retail power provider receiving assistance under this
			 Act.
					(c)Lack of
			 nonprofit tree-Planting organization
				(1)In
			 generalIf a qualified nonprofit tree-planting organization does
			 not exist or operate within areas served by retail power providers applying for
			 assistance under this Act, the requirements of this section shall apply to
			 binding legal agreements entered into by such retail power providers and one of
			 the following entities:
					(A)Local municipal
			 governments with jurisdiction over the urban or suburban forest.
					(B)Conservation
			 districts.
					(2)Cooperative
			 agreementsWith respect to an area described in paragraph (1), a
			 local municipal government or conservation district that enters into a binding
			 legal agreement with a retail power provider pursuant to such paragraph may, to
			 fulfill the conditions of such binding legal agreement, enter into a
			 cooperative agreement with a not-for-profit organization in such area that
			 exists in whole, or in part, to meet the goals and objectives described in
			 subparagraphs (A) through (E) of section 3(1).
				7.Technical
			 advisory committees
			(a)DescriptionIn
			 order to qualify for assistance under this Act, a retail power provider shall
			 consult with the nonprofit tree-planting organization with which it has entered
			 into a binding legal agreement under section 6 and State foresters or
			 equivalent State officials to establish a local technical advisory committee
			 which shall provide advice and consultation to the applicable tree-planting
			 program. The advisory committee may—
				(1)design and adopt
			 an approved plant list that emphasizes the use of hardy, noninvasive tree
			 species and, where geographically appropriate, the use of native or low
			 water-use shade trees or both;
				(2)design and adopt
			 planting, installation, and maintenance specifications and create a process for
			 inspection and quality control;
				(3)ensure that tree
			 recipients are educated to care for and maintain their trees over the long
			 term;
				(4)help the public
			 become more engaged and educated in the planting and care of shade
			 trees;
				(5)prioritize which
			 sites receive trees, giving preference to locations with the most potential for
			 energy conservation and secondary preference to areas where the average annual
			 income is below the regional median; and
				(6)assist with
			 monitoring and collection of data on tree health, tree survival, and energy
			 conservation benefits generated under this Act.
				(b)CompensationIndividuals
			 serving on local technical advisory committees shall not receive compensation
			 for their service.
			(c)CompositionLocal
			 technical advisory committees shall be composed of representatives from public,
			 private, and nongovernmental organizations with expertise in demand-side energy
			 efficiency management, urban forestry, or arboriculture, and shall be composed
			 of the following:
				(1)Up to 4 persons,
			 but no less than one person, representing the retail power provider receiving
			 assistance under this Act.
				(2)Up to 4 persons,
			 but no less than one person, representing the nonprofit tree-planting
			 organization which will partner with the retail power provider to carry out
			 this Act.
				(3)Up to 3 persons
			 representing local nonprofit conservation or environmental organizations.
			 Preference shall be given to those organizations which are organized under
			 section 501(c)(3) of the Internal Revenue Code of 1986, and which have
			 demonstrated expertise engaging the public in energy conservation, energy
			 efficiency, or green building practices or a combination thereof, such that no
			 single organization is represented by more than one individual under this
			 subsection.
				(4)Up to 2 persons
			 representing a local affordable housing agency, affordable housing builder, or
			 community development corporation.
				(5)Up to 3, but no
			 less than one, persons representing local city or county government for each
			 municipality where a shade tree-planting program will take place and at least
			 one of these representatives shall be the city or county forester, city or
			 county arborist, conservation district forester or functional
			 equivalent.
				(6)Up to one person
			 representing the local government agency responsible for management of roads,
			 sewers, and infrastructure, including public works departments, transportation
			 agencies, or equivalents.
				(7)Up to 2 persons
			 representing the nursery and landscaping industry.
				(8)Up to 2 persons,
			 but no less than one person, representing State foresters or equivalent State
			 officials.
				(9)Up to 3 persons
			 representing the research community or academia with expertise in natural
			 resources or energy management issues.
				(d)Chairperson
				(1)In
			 generalEach local technical advisory committee shall elect a
			 chairperson to preside over Committee meetings, act as a liaison to
			 governmental and other outside entities, and direct the general operation of
			 the committee.
				(2)EligibilityOnly
			 committee representatives under subsection (c)(1) or subsection (c)(2) shall be
			 eligible to act as a local technical advisory committee chairperson.
				(e)CredentialsAt least one of the members of each local
			 technical advisory committee shall be certified with one or more of the
			 following credentials: International Society of Arboriculture; Certified
			 Arborist, ISA; Society of American Foresters Certified Forester; Certified
			 Arborist Municipal Specialist, ISA; Certified Arborist Utility Specialist, ISA;
			 Board Certified Master Arborist; or Landscape Architect recommended by the
			 American Society of Landscape Architects.
			8.Cost-share
			 program
			(a)Federal
			 shareThe Federal share of
			 support for any tree-planting program funded under this Act shall not exceed 50
			 percent of the cost of such program and shall be provided on a matching
			 basis.
			(b)Non-Federal
			 shareThe non-Federal share
			 of such costs may be paid or contributed by any governmental or nongovernmental
			 entity other than from funds derived directly or indirectly from an agency or
			 instrumentality of the United States.
			9.Rulemaking
			(a)Rulemaking
			 periodThe Secretary is
			 authorized to solicit comments and initiate a rulemaking period that shall last
			 no more than 6 months after the date of enactment of this Act.
			(b)Competitive
			 grant ruleAt the conclusion
			 of the rulemaking period under subsection (a), the Secretary shall promulgate a
			 rule governing a public, competitive grants process through which retail power
			 providers may apply for Federal assistance under this Act.
			10.NonduplicityNothing in this Act shall be construed to
			 supersede, duplicate, cancel, or negate the programs or authorities provided
			 under section 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C.
			 2105).
		11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
